Citation Nr: 0501959	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-08 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO granted a 10 percent rating for service-connected 
chronic low back strain, effective March 15, 2001.  In July 
2002, the veteran filed a notice of disagreement (NOD) with 
the assigned rating, and a statement of the case (SOC) was 
issued later that month.  Also in July 2002, the veteran 
requested a personal hearing with a Decision Review Officer 
(DRO) at the RO; an April 2003 report of an informal 
conference between the veteran and a DRO, reflects that the 
veteran at the outset of the conference requested that this 
conference be held in lieu of a formal hearing.  The veteran 
filed a substantive appeal in April 2003 (through an 
agreement between the veteran and the DRO at the informal 
conference held that month, that the memorandum of the 
conference would constitute the veteran's substantive 
appeal).  

In November 2004, the Board received additional evidence from 
the veteran consisting of a letter from the veteran, and an 
April 2004 report of treatment from a private chiropractor.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.1304 (2004).

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

The veteran contends that his service-connected chronic low 
back strain is more severe than the current rating indicates.  
He most recently underwent a VA examination in connection 
with the claim on appeal in September 2003; that examiner 
provided a supplemental opinion in October 2003.  

The veteran's chronic low back strain is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (as in effect prior to September 26, 2003).  The 
Board notes that, effective September 26, 2003, VA revised 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  When the legal authority governing entitlement to any 
benefit sought on appeal is revised during the pendency of 
the appeal, the general rule is that the revised version 
applies as of the effective date of the change.  See Wanner 
v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).  In this case, while the veteran and his 
representative have received notice of the new rating 
criteria via the March 2004 supplemental SOC (SSOC), the 
veteran has not undergone VA examination in light of the new 
criteria.  As adjudication of the claim must involve 
consideration of both the former and revised criteria of the 
applicable diagnostic code(s) under 38 C.F.R. § 4.71a, with 
due consideration given to the effective date of the change 
in criteria, the RO should arrange for the veteran to undergo 
another examination to obtain findings responsive to the 
revised criteria. 

The Board also points out that the VA orthopedist that 
initially examined the veteran in September 2003 opined that 
the veteran's back problems were primarily due to a 
congenital spinal stenosis condition and/or degenerative disc 
disease that had developed through deterioration over time, 
rather than related to service-connected chronic low back 
strain or any other incident of service.  However, the 
medical evidence currently of record does not include any 
opinion as to whether it is possible to distinguish the 
actual symptoms affecting, and extent of impairment of, the 
low back from any nonservice-connected problems affecting the 
back.  The examining physician should provide such an 
opinion.  The Board emphasizes that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected chronic low back strain.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2004).

Hence, the Board finds that further VA examination is needed 
to fully and fairly evaluate the claim on appeal.  See 
38 U.S.C. § 5103A.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.    

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Hunter Holmes McGuire VA Medical Center (VAMC) in Richmond, 
Virginia (hereinafter Richmond VAMC), dated from May 1994 to 
May 2003.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Richmond VAMC 
since May 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of the evidence submitted 
directly to the Board in November 2004.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Richmond 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's chronic low back strain, since 
May 2003.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his low back 
at the appropriate VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
associated findings made available to the 
orthopedic examiner made prior to 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

Clinical findings should specifically 
include whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If pain on motion is present, 
the examiner should indicate at which 
point pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, whether 
such is favorable or unfavorable, and the 
extent of such ankylosis.

The examiner should additionally offer an 
express opinion as whether it is possible 
to distinguish the symptoms and effects of 
the veteran's service-connected chronic 
low back strain, from impairment 
attributable to nonservice-connected 
disability (to include congenital spinal 
stenosis and degenerative disc disease).  
If it is not possible to separate the 
symptoms and effects of service-connected 
and nonservice-connected disability, the 
examiner should clearly so state.
			
The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 10 percent for chronic low 
back strain in light of all pertinent 
evidence (to include that submitted 
directly to the Board in November 2004) 
and legal authority.  If the veteran fails 
to report to the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

7.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
citation to all additional legal authority 
considered and clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



